Appellant's motion on rehearing relates almost entirely to the resubmission of questions discussed in our original opinion. Believing they were correctly decided it is profitless to write further regarding them. However, he complains that we failed to consider bill of exception number six, or to be more exact, one portion of said bill wherein he complains that the court permitted the sheriff to testify that appellant's wife said to him, "I told Dave (appellant) to pour it out," or "I tried to get Dave to pour it out," evidently referring to the mash or whisky. We find that bill of exception number six consists of twenty pages of typewritten matter, and complains in the one bill (a) of the overruling of the motion for new trial, (b) of the failure of the court to quash the indictment, (c) refusal to give special charges, and (d) not sustaining objections to the charge of the court; the entire contents of all these various instruments are set out in full in this bill. The thirteenth ground of the motion for new trial sets up that the court erred in admitting the wife's statement specifically complained of in the motion for rehearing. We find in the record no other bill of exceptions bringing the matter forward for review. It is too late to complain for the first time in a motion for new trial of alleged errors in the admission or rejection of evidence, and the objections must be presented in bills of exception and not embraced solely in the motion for new trial as one of the grounds therefor. (See authorities collated under paragraph 7, Sec. 207, page 132, Branch's Ann. P.C., and note 46, Art. 744, p. 560, Vol. 2, Vernon's Crim. Statutes.)"
The motion for rehearing will be overruled.
Overruled.